Appeal by the defendant from a judgment of the Supreme Court, Kings County (Matthews, J.), rendered November 1, 1984, convicting him of attempted murder in the second degree, manslaughter in the first degree *507and assault in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the People, as we must on appeal, we find that it was legally sufficient to support the defendant’s conviction (see, People v Malizia, 62 NY2d 755, cert denied 469 US 932). Moreover, upon the exercise of our factual review power, we are satisfied that the defendant’s guilt was established beyond a reasonable doubt and that the verdict was not against the weight of the evidence (see, CPL 470.15 [5]).
We have considered the defendant’s remaining contentions and find them either unpreserved for appellate review or without merit. Brown, J. P., Eiber, Kunzeman and Spatt, JJ., concur.